60 F.3d 814
Champion Dyeing & Finishing Co., Continental Piece Dye &Finishing Co., Inc., Coral Dyeing & Finishing Co., Inc.,Manner Textile Processing, Moire Corporation of America,Perennial Print Corp., Renco Dyeing & Finishing Corp.,Sunbrite Dye Company, Trio Dyeing & Finishing Co., Inc.,(known collectivelly as CP Associates, multi-employer bargaining unit)v.Textile Workers Pension Fund
NOS. 94-5214, 94-5229
United States Court of Appeals,Third Circuit.
May 24, 1995
Appeal From:  D.N.J., No. 94-cv-00977

1
VACATED.